Citation Nr: 0800680	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  05-32 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for residuals of a left knee injury, post-operative, with 
medial laxity and giving way. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel







INTRODUCTION

The veteran served on active duty from April 1974 to March 
1977. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that denied entitlement to a disability 
rating in excess of 20 percent rating for mild degenerative 
joint disease of the left knee under Diagnostic Code 5010.  
The veteran submitted a notice of disagreement in September 
2004.  

In August 2005, the RO continued the 20 percent rating 
assigned for degenerative joint disease of the left knee 
under Diagnostic Code 5010 and assigned a separate 10 percent 
rating for medial laxity and giving way of the left knee 
under Diagnostic Code 5257.  See VAOGCPREC 23-97.  A 
statement of the case listing both issues (i.e., entitlement 
to a rating in excess of 20 percent for degenerative joint 
disease and entitlement to a rating in excess of 10 percent 
for medial laxity and giving way) was sent to the veteran 
that same month.  In his substantive appeal received in 
September 2005, the veteran indicated that he was only 
appealing the issue of entitlement to a rating in excess of 
10 percent for medial laxity and giving way.  This was also 
the only issue listed on the VA Form 646 dated in October 
2005.  Accordingly, the issue of entitlement to a disability 
rating in excess of 20 percent for degenerative joint disease 
of the left knee under Diagnostic Code 5010 is not on appeal 
before the Board.  See 38 C.F.R. §§ 20.200, 20.202. 


FINDING OF FACT

The objective medical evidence fails to show more than slight 
instability of the left knee.    




CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for residuals of a left knee injury, post-operative, with 
medial laxity and giving way, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, 
Diagnostic Code 5257 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) impose specific notice requirements on VA.  (codified 
in pertinent part at 38 U.S.C.A § 5103, 5103A (West 2002)).  
Specifically, proper VCAA notice must inform the claimant of 
any information that is not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim.  38 C.F.R. § 3.159(b)(1) (2007).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).   VCAA notice must be provided prior to the 
initial unfavorable adjudication by the RO.  Id. at 120.  

With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

The veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir, 2004).  An RO letter dated in November 2004 
informed the veteran of the first three elements required by 
the Pelegrini II Court as stated above, and requested that he 
submit any other information or evidence in support of his 
claim, which would include that in his possession.  In light 
of the denial of the veteran's claim, no effective date will 
be assigned, so there can be no possibility of prejudice to 
the veteran under the holding in Dingess/Hartman.  

Regarding the duty to assist, the RO has obtained the 
veteran's VA treatment records and provided him with a VA 
examination.  The duty to assist has therefore been satisfied 
and there is no reasonable possibility that any further 
assistance to the veteran by VA would be capable of 
substantiating his claim.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Because VA's duties to notify and assist have been 
met, there is no prejudice to the veteran in adjudicating 
this appeal.


II.  Increased Rating

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  38 C.F.R. § 4.7 (2007).  Otherwise, the 
lower rating will be assigned.  Id.  

The veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
its evaluation, the Board considers all information and lay 
and medical evidence of record.  38 U.S.C.A. § 5107(b) (West 
2002).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Board gives the benefit of the 
doubt to the claimant.  Id.

In May 1990, the veteran was awarded service connection for a 
left knee injury, rated as 10 percent disabling, effective 
from September 1989.  In July 1992, the RO assigned a 20 
percent rating for this disability, effective from May 1992.  
More recently, the veteran submitted a claim for an increased 
rating in February 2004.  

As discussed above, the veteran has been assigned two 
separate ratings for his left knee disability, a 20 percent 
rating for degenerative arthritis under Diagnostic Code 5010 
and a 10 percent rating for medial laxity and giving way 
under Diagnostic Code 5257.  Only the issue of entitlement to 
a higher rating under Diagnostic Code 5257 is on appeal 
before the Board.

Under Diagnostic Code 5257, a 10 percent rating is assigned 
slight recurrent subluxation or lateral instability, while a 
20 percent rating is assigned for moderate recurrent 
subluxation or lateral instability.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2007).  The schedule of ratings, does 
not define the terms "slight," "moderate," and "severe;" 
rather than applying a mechanical formula to make a 
determination, the Board evaluates all of the evidence such 
that decisions are "equitable and just."  38 C.F.R. § 4.6 
(2007). 

The veteran has reported that his knee gives way without 
warning when he is walking.  He has reported that he now 
wears knee braces on an as-needed basis, that pain is 
exacerbated by kneeling and walking too far, and that he gets 
relief by rest and leg elevation.  The veteran denies using a 
cane or crutches.  

The veteran was afforded a VA examination in April 2004.  The 
examiner noted that the veteran had medial laxity and medial 
joint line tenderness.  However, a treatment record dated in 
May 2005 indicated that the veteran had no instability of the 
knee joint.  X-rays revealed narrowing of the medial tibia 
compartment, but no acute fractures, dislocations or soft 
tissue abnormalities.  The doctor noted that there had been 
no internal changes since the examination in April 2004.

Although the veteran contends that his instability has 
worsened, the objective medical evidence does not show more 
than slight lateral instability of the veteran's left knee.  
The veteran was diagnosed with medial laxity in April 2004; 
however, his treatment record in May 2005 indicated that he 
had no instability of the knee joint.  While these findings, 
taken as a whole, indicate slight lateral instability, they 
do not give rise to a finding of moderate lateral 
instability.  Therefore, his left knee instability is 
appropriately rated as 10 percent disabling under DC 5257.  

Because Diagnostic Code 5257 is not predicated on loss of 
range of motion, 38 C.F.R. §§ 4.40 and 4.45, as interpreted 
in DeLuca v. Brown, 8 Vet. App. 202, 204-206 (1995); do not 
apply.  Johnson v. Brown, 9 Vet. App. 7, 9 (1996).

For the reasons and bases provided above, the preponderance 
of the evidence in this case is against the veteran's claim 
for a rating in excess of 10 percent for residuals of a left 
knee injury, post-operative, with medial laxity and giving 
way.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  
The evidence in this case is not so evenly balanced so as to 
allow for application of the benefit of the doubt rule as 
required by law and VA regulations.  See 38 U.S.C.A. § 5107 
(West 2002).  Accordingly, the veteran's claim for an 
increased rating is denied.  


ORDER

Entitlement to a rating in excess of 10 percent for residuals 
of a left knee injury, post-operative, with medial laxity and 
giving way is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


